On a former day of this term we sustained a motion to dismiss the writ of error without written opinion, because the affidavit in lieu of a writ of error bond was made before a notary public in the State of Arkansas. This holding was based on the case of Jenks v. Jenks, 47 Tex. 220.
Upon considering a motion for a rehearing we have concluded that our former holding was error. The case of Jenks v. Jenks, though *Page 137 
correct under the law then existing (1877), should not be followed, because since then the law has been changed and now authorizes the making of affidavits before a notary public in another State. (Rev. Stats., art. 7, subdiv. 2.)
The motion for rehearing is granted and the motion to dismiss is overruled.
Application for writ of error dismissed for want of jurisdiction.